DETAILED ACTION
This action is in response to applicant’s amendment received on November 11th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterman (U.S. Patent 4,261,346) in view of Dejima (U.S. Publication 2020/0187983) and in view of Reynard (U.S. Patent 5,651,783).
Wetterman discloses a device (see Figures 1 and 2) comprising a guide tube (10), a saline solution guide part, and an adapter part (28). The guide tube includes a hollow tubular member extending in a longitudinal direction including a front end configured to reach a target, wherein the guide tube accommodates the shaft of an endoscopic instrument (20; column 1 lines 65-68). The saline solution guide part is mounted to a rear end of the guide tube and is configured to a saline solution injected from an outside to an inside of the guide tube. The saline solution guide part includes a valve body (32) and a volume control valve (33) mounted to the valve body, wherein the valve body directs the saline to the guide tube and the volume control valve controls the flow rate of the saline solution through the valve body. The adapted part is positioned at the rear end of the guide tube and guides the shaft of an endoscopic instrument to the 
Regarding the device further including an endoscopic probe, Dejima teaches a device comprising an endoscopic instrument (200) and a guide tube (300) including an adapter part configured to guide the shaft of the endoscopic instrument to the guide tube, wherein the endopscopic instrument can be forceps, a laser, a laser probe, etc. in order to examine and/or treat a target area in a patient (page 7 paragraph 146). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Wetterman wherein the endoscopic instrument includes a laser probe in view of Dejima in order to examine and/or treat a target area in a patient.
Regarding the front end of the guide tube further including a side slit, Reynard teaches a device comprising a guide tube (3) including a front end (see Figure 3), wherein the front end further includes a side slit (29) in order to allow saline solution to exit the guide tube from a side surface of the guide tube (column 7 lines 51-55). It would have been obvious to one having ordinary skill at the time the invention was filed to provide the device of Wetterman wherein the front end of the guide tube includes a side slit in view of Reynard in order to allow saline solution to exit the guide tube from a side surface of the guide tube.
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterman (U.S. Patent 4,261,346) in view of Dejima (U.S. Publication 2020/0187983) further in view of in view of Reynard (U.S. Patent 5,651,783) further in view of Anapliotis (U.S. Patent 5,156,142).
The device of Wetterman as modified by Dejima as further modified by Reynard discloses the invention as claimed except for an inner surface of the guide tube includes longitudinal guide grooves and longitudinal linear protrusions. Anapliotis teaches a device comprising a guide tube (12), wherein an inner surface of the guide tube includes longitudinal guide grooves (13) configured to allow the passage of fluid and longitudinal linear protrusions (16a and 16b) configured to contact and support the outer surface of an endoscopic probe (5) in order to allow separate irrigation and suction channels while an endoscopic device is within the guide tube (column 4 lines 1-39). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Wetterman as modified by Dejima as further modified by Reynard wherein the inner surface of the guide tube further comprising longitudinal guide grooves and longitudinal linear protrusions in view of Anapliotis in order to allow separate irrigation and suction channels while an endoscopic device is within the guide tube. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wetterman (U.S. Patent 4,261,346) in view of Dejima (U.S. Publication 2020/0187983) further in view of in view of Reynard (U.S. Patent 5,651,783) further in view of Jamshidi (U.S. Patent 3,598,108).
.
Response to Arguments
Applicant's arguments filed November 11th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that claim 9 was not rejected (see page 6 line 13 of the applicant’s arguments) is not persuasive as the claim was rejected on page 5 of the non-final office action and the applicant discusses the rejection of claim 9 later in the applicant’s arguments (see page 8 section D of the applicant’s arguments). The applicant’s argument that element 12 of the Wetterman reference does not meet the requirements of a “dampening chamber” as presented in claim 1 is not persuasive. Claim 1 requires that the “dampening chamber” is capable of receiving and accommodating, i.e. receive and hold/act upon, saline solution from the saline guide part and capable of guiding the saline solution to the guide tube, wherein the “dampening chamber” is positioned between the between the valve body of the saline . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775